Case 1:18-cv-01963-LPS Document 10 Filed 06/12/19 Page 1 of 1 PageID #: 1764



                         IN THE UNITED STATES DISTRJCT COURT
                             FOR THE DISTRJCT OF DELAWARE

SAINT-GOBAIN PERFORMANCE                       )
PLASTICS EUROPE,                               )
                                               )
                       Plaintiff,              )
                                               )
V.                                             )       Civil Action No. 18-1963-LPS
                                               )
BO LIV ARlAN REPUBLIC OF                       )
VENEZUELA; PETROLEOS DE                        )
VENEZUELA, S.A. ,                              )
                                               )
                       Defendants.             )


                                CLERK'S ENTRY OF DEFAULT

       AND NOW TO WIT THIS 12th day of June, 2019, it appearing from the Declarations of

Alexander A. Yanos (D.I. 3, 9) that Defendants Bolivarian Republic of Venezuela and Petroleos

de Venezuela, S.A. have not answered or otherwise moved with respect to the Complaint (D.I.

1), and the Plaintiff having requested the entry of a default,

       IT IS HEREBY ORDERED, in accordance with FRCP 55(a) that a default is hereby

entered against Defendants Bolivarian Republic of Venezuela and Petroleos de Venezuela, S.A.
